Citation Nr: 0739416	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-28 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954, with additional periods of verified and 
unverified active duty for training.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claim for 
service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A June 2005 notation in the veteran's VA medical records 
shows that he was treated in Fall 2004 by a lung specialist 
in Morristown, who told the veteran that he had emphysema and 
asbestosis.  These records must be obtained.

Some VA clinical providers have assigned a diagnosis of 
asbestosis.  The veteran has not yet been afforded a VA 
examination to determine whether the diagnosis of asbestosis 
may be attributed to the veteran's service, or to determine 
whether the veteran has any current lung disorder which is 
due to or aggravated by his asbestos exposure in service.  
Such an examination must be scheduled.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).

The veteran must be notified of the criteria for establishing 
secondary service connection, including as resulting from 
aggravation of a nonservice-connected disorder by a service- 
connected disability or disabilities.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc). The veteran should be advised 
that, when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.  

The veteran should provide a complete employment history, and 
any information he may have regarding litigation in which he 
may have participated involving pneumoconiosis or other work-
related pulmonary disorder.  If the veteran does not have his 
records related to this litigation, other than the one-page 
clinical assessment already submitted, the veteran should be 
asked to authorize release of those records from his 
attorney.  

Accordingly, the case is REMANDED for the following action:
		
1.  The veteran must be notified of the 
criteria for establishing that a lung disorder 
is etiologically related to, secondary to, or 
aggravated by any incident of service, 
including exposure to asbestos.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
The veteran should be advised that, when 
aggravation of a nonservice-connected 
condition is proximately due to or the result 
of a service-connected disability, the veteran 
shall be compensated for the degree of 
disability (but only that degree) over and 
above the degree of disability existing prior 
to the aggravation.

2.  Contact the veteran and ask him to 
identify the "lung specialist" he saw in 
Morristown in fall 2004 and to identify any 
additional relevant evidence which is not yet 
of record.

Ask the veteran to provide or authorize 
release of information regarding litigation 
about pneumoconiosis or other pulmonary 
disorder which he alleged was related to post-
service employment.

Obtain the veteran's current VA and non-VA 
clinical records from July 2005 to the 
present.

3.  Obtain the veteran's medical records from 
the lung specialist in Morristown.  If these 
records cannot be obtained, then records of 
attempts to obtain them should be associated 
with the claims file.

4.  When the above development is completed 
and any available evidence identified by the 
appellant is obtained, the entire claims file 
must be made available to a VA examiner.  
Pertinent documents therein should be 
reviewed.  A complete history and physical 
should be conducted, including a discussion of 
the veteran's pre-service and post-service 
asbestos exposure and any employment or 
recreational exposures of significance to the 
veteran's pulmonary system.  The examiner 
should be informed that asbestos exposure in 
service has already been conceded.  

The examiner should assign all appropriate 
diagnoses for any lung or respiratory 
disorders.

Next, the examiner should offer an opinion as 
to whether it is at least as likely as not (a 
50 percent or greater likelihood) that the 
veteran has a lung or respiratory disorder due 
to asbestos exposure in service, or has a 
current respiratory disorder which is 
aggravated, that is, permanently worsened or 
accelerated, by the veteran's exposure to 
asbestos in service.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  

The examiner should provide a complete 
rationale for any opinion provided.

5.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the veteran and 
his representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

